DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and the annotated IDS is attached herewith.
Examiner’s Comment and Reasons for Allowance
Applicant’s IDS has been fully and carefully considered.  The references submitted on the IDS, the Inter Partes Review IPR 2013-00253 and the Board Decision of Appeal 2021-001208 have been carefully reviewed by the Examiner.  Applicant has submitted a timely filed and properly executed Terminal Disclaimer over the 8,057,742 patent pursuant to the new ground of rejection proposed by the Board of Appeals in the decision on Appeal 2021-001208 in order to advance prosecution on the merits in the Patent Board Decision of February 15, 2022.     Regarding the Inter Partes Review, careful attention has been given regarding the analysis from Board regarding the Grosskopf USP 3, 106,458, Mergens USP 3,958,580, Bullens USP 4,221,761, Chand USP 4,399,942, Bathe USP 5,558,083, Schleicher USP 5,846,297, Seitz US6,103,275 and Fine US 2003/006204.  Even when taking these references into account the Examiner maintains that there is no teaching, suggestion, motivation, knowledge, skill or abilities which would either anticipate or render obvious A method of treating a patient with inhaled nitric oxide wherein the method comprises delivering to a patient with an apparatus for generating therapeutic gas wherein the apparatus includes a first receptacle including an inlet, an outlet and a surface active material coated with an antioxidant, wherein the receptacle is configured to pass a flow gaseous nitrogen dioxide in contact with the surface active material to convert the gaseous nitrogen dioxide to nitric oxide at ambient temperature, a second receptacle including a inlet an outlet and a surface active material coated with an antioxidant, wherein the receptacle is configured to pass the flow of gaseous nitrogen dioxide in contact with the surface active material to convert the gaseous nitrogen dioxide to nitric oxide at ambient temperature and a switching valve wherein the position of the switching valve creates connection to the first receptacle inlet or the second receptacle inlet.  Bullens which the Board feels as the closest prior art teaches inputting nitrogen dioxide into a container, the container includes an inlet and outlet, at either end there is a glass wool plug  and an inert granular material on the surface of the material is a mixture of ferrous sulfate and tartaric acid. While the board feels that ferrous sulfate meets the antioxidant proviso, this is not the position taken by the Examiner.  The Examiner maintains that  one having ordinary skill in the art at the time the invention was made that ferrous sulfate to one having ordinary skill in the art albeit a chemist or health care professional, would not have readily jumped to the conclusion that ferrous sulfate is an antioxidant.  Ferrous sulfate in the medical field is used to treat and prevent iron deficiency and anemia.  Iron is used to carry oxygen to the body not an “antioxidant”.  Technically, from a chemistry point of view,  the tartaric acid taught as the coating with the ferrous sulfate  regarding the granular material in Bullens is closer to the ascorbic acid or antioxidant that applicant employs to convert nitrogen dioxide to nitric oxide.  From an examination point of view, ferrous sulfate is not equivalent to the antioxidant taught by applicant as the surface active material.  The tartaric acid may possibly convert nitrogen dioxide to nitric oxide but the USPTO has no testing facilities and it is only the supposition by the Examiner because tartaric acid is an antioxidant, however there is no teaching that any antioxidant will work either by applicant or by the prior art.  Ferrous sulfate taught in Bullens is not an antioxidant. Furthermore, the duplication of parts for multiplied effect, i.e. the container  arrangement of Bullens duplicated with a switching valve further has not been taught or suggested by the prior art and the method of delivering nitric oxide to a patient using the delivery apparatus as claimed is new, novel and unobvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771